EXHIBIT 10.50 EXHIBIT A PACIFIC ENERGY DEVELOPMENT CORP. SUBSCRIPTION AGREEMENT Series A Convertible Preferred Stock at $0.75 per Share Date: , 2012 Full Subscription Commitment1: $ 1.Subscription: (a)The undersigned (individually and/or collectively, the “Participant”) hereby applies to purchase restricted Series A Convertible Preferred Stock (the “Series A Preferred” or the “Shares”) of Pacific Energy Development Corp., a Nevada corporation (the “Company”), in accordance with the terms and conditions of (1) this Subscription Agreement (the “Subscription”), which is attached as Exhibit A to the Company’s Confidential Private Placement Memorandum, ”), dated October 14, 2011, as supplemented to date (as supplemented, the “Memorandum”); (2) the Company’s Articles of Incorporation (the “Articles”), which are attached to the Memorandum as Exhibit B; and (3) the Amended and Restated Articles of Incorporation (“Amended Articles”), which are attached to the Memorandum as Exhibit C. (b)Before this Subscription is considered, the Participant must complete, execute and deliver to the Company or its placement agents (the “Placement Agents”) the following: (i)This Subscription; (ii)The Certificate of Accredited Investor Status, attached hereto as Exhibit D, or, if and as applicable, the Certificate of Non U.S. Investor Status, attached hereto as Exhibit E, and (iii)The Participant’s check in the amount of $ in exchange for Shares purchased, or wire transfer sent according to the Company’s or the Placement Agent’s instructions: (c)This Subscription is irrevocable by the Participant. (d)This Subscription is not transferable or assignable by the Participant. (e)This Subscription may be rejected in whole or in part by the Company in its sole discretion prior to the Closing Date (as defined in Section 1(g) hereof), regardless of whether Participant’s funds have theretofore been deposited by the Company).Participant’s execution and delivery of this Subscription will not constitute an agreement between the undersigned and the Company until this Agreement has been accepted and executed by the Company.In the event this Subscription is rejected by the Company, all funds and documents tendered by the Participant shall be returned and the parties' obligations hereunder, shall terminate. (f)The Company’s Placement Agents, and/or other advisors, placement agents, broker dealers and/or finders, will be paid commissions, fees and other consideration by the Company equal to:(i) Eight Percent (8%) of Participant’s investment amount with respect to investments originated by the Placement Agents in this Offering; (ii) up to Two Percent (2%) of the total investment amount originated by the Placement Agents in this Offering as a non-allocated expense reimbursement; (iii) a warrant to purchase shares of Series A Preferred of the Company equal to Ten Percent (10%) of the total shares of Series A Preferred purchased by Participants introduced by Placement Agents, at an exercise price equal to $0.75 per Share; and (iv) shares of Series A Preferred of the Company equal to an aggregate of Two Percent (2%) of the total Shares purchased by investors introduced by Placement Agents. 1 Subject to cutback by the Company in the event of oversubscription of the Offering as set forth in Section 1(g). Subscription Agreement Participant’s Initials
